DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 01/29/2021. Claims 1, 3-4, 7-12, and 14-20 are considered in this office action. Claims 1, 7, and 9 have been amended. Claims 2, 5-6, and 13 have been cancelled. Claims 1, 3-4, 7-12, and 14-20 are pending examination. The 35 U.S.C. 112(b) rejections of claims 7-11 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitations of the independent claims

Applicant’s argument A. has been fully considered but it is not persuasive.
Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1).
Regarding claim 1, Caesley teaches “A method of monitoring the health (Page 3, Line 22, “mechanical characteristics”) of an aircraft propeller (Page 6, Line 5, “helicopter rotor”; Pg. 3 lines 27-28) whilst the propeller is in operation (Page 8, Lines 8-9), the propeller having a plurality of blades connected to a propeller hub via hub arms and extending radially outwardly from the hub arms of the propeller hub, which in turn extend radially outwardly from a central axis extending through the propeller and a propeller drive shaft (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with blades extending radially outward from said hub), the method comprising: mounting strain sensors (Page 3, Lines 23-24), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2); obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating, using a processor, amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); and comparing, using the processor, the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22); and establishing, using the processor, that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the blade extends is above or below the remainder of the amplitudes by at least 3% (Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 3%)”, however Caesley does not explicitly teach “each of the strain sensors being mounted on a respective hub arm” and obtaining strain measurements “in each of the hub arms”.
	From the same field of endeavor, Fang teaches “each of the strain sensors being mounted on a respective hub arm” and obtaining strain measurements “in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the strain sensors taught by Caesley be mounted on a respective hub arm and measure the strain in the hub arms as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
Regarding claim 3, the combination of Caesley and Fang teaches the invention of claim 1 as discussed above, and further teaches “wherein each strain sensor is circumferentially aligned with a propeller blade and is axially offset from said propeller blade along a line parallel to the rotational axis of the propeller (Page 7, Lines 7-9)”.
Regarding claim 7, the combination of Caesley and Fang teaches the invention of claim 1 as discussed above, and further teaches “establishing that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the blade extends is above or below the remainder of the amplitudes by at least 20% 
Regarding claim 14, Caesley teaches “A propeller (Page 6, Line 5, “helicopter rotor”) health (Page 3, Line 22, “mechanical characteristics”) monitoring system (Page 3, Lines 22-23 and 27-28), comprising: a plurality of strain sensors (Page 3, Lines 23-24) each configured to measure the strain in a hub arm of a propeller (Page 3, Lines 24-25), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2); and a processor (Page 6, Lines 9-10) configured to carry out steps of: obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); comparing the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22); and establishing that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the blade extends is above or below the remainder of the amplitudes by at least 3% (Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 3%)”, however Caesley does not explicitly teach obtaining strain measurements “in each of the hub arms” and the sensor “mounted on the hub arm from which the blade extends”.
	From the same field of endeavor, Fang teaches obtaining strain measurements “in each of the hub arms” and the sensor “mounted on the hub arm from which the blade extends (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the strain sensors taught by Caesley measure the strain in the hub arms and be mounted on the respective hub arm as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
Regarding claim 15, Caesley teaches “An aircraft propeller system comprising: a propeller having a plurality of blades extending radially outwardly from hub arms of a propeller hub, which in turn extend radially outwardly from a central axis extending through the propeller and a propeller drive shaft (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with blades extending radially outward from said hub); strain sensors configured to measure the strain in the hub arm of a propeller (Page 3, Lines 23-24), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2); and a propeller (Summary of the Invention, Page 6, Line 5, “helicopter rotor”) health (Page 3, Line 22, “mechanical characteristics”) monitoring system (Page 3,  that includes: a processor configured to carry out steps of (Page 6, Lines 9-10, “optical signal processing device”): obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); comparing the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22); and establishing that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the blade extends is above or below the remainder of the amplitudes by at least 3% (Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 3%)”, however Caesley does not explicitly teach the strain sensors “mounted on each of at least some of the hub arms” and obtaining strain measurements “in each of the hub arms”.
	From the same field of endeavor, Fang teaches the strain sensors “mounted on each of at least some of the hub arms” and obtaining strain measurements “in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the strain sensors taught by Caesley be mounted on a respective hub arm and measure the strain in the hub arms as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
Regarding claim 18, the combination of Caesley and Fang teaches the invention of claim 15 as discussed above, and further teaches “wherein each strain sensor is circumferentially aligned with a propeller blade and is axially offset from said propeller blade along a line parallel to the rotational axis of the propeller (Page 7, Lines 7-9)”.

Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1) and further in view of Dorshimer (US Patent 3,573,520).
Regarding claim 4, the combination of Caesley and Fang teaches the invention of claim 3 as discussed above, however the combination of Caesley and Fang appears to not explicitly teach “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade”.
From the same field of endeavor, Dorshimer teaches “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade (Fig. 1; Columns 2 and 3, Lines 74-75 and 1-4)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Caesley and Fang to incorporate the teachings of Dorshimer and have each strain sensor be located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade. Doing so would have each strain gauge respond to the conditions extant with their respective propeller blade (Dorshimer, Column 4, Lines 2-3).
Regarding claim 16, the combination of Caesley and Fang teaches the invention of claim 15 as discussed above, and further teaches “the strain sensors are configured to transmit the measurements representative of strain to the processor via telemetry, Wi-Fi, or a slip ring (Caesley, Page 6, Lines 13-15)”. However, the combination of Caesley and Fang appears to not explicitly teach “wherein the processor is integrated into a FADEC of the aircraft or in the nacelle”.
wherein the processor is integrated into a FADEC of the aircraft or in the nacelle (Column 3, Lines 9-14)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley and Fang to have the processor integrated into a FADEC of the aircraft or in the nacelle as taught by Dorshimer because doing so would apply a known technique to a known device ready for improvement to yield predictable results. In this instance, the known technique of integrating a processor in the nacelle as taught by Dorshimer. Doing so would allow the system to include a propeller control housing assembly (Dorshimer, Column 3, Lines 13-14).
Regarding claim 19, the combination of Caesley and Fang teaches the invention of claim 18 as discussed above, however the combination of Caesley and Fang appears to not explicitly teach “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade”.
From the same field of endeavor, Dorshimer teaches “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade (Fig. 1; Columns 2 and 3, Lines 74-75 and 1-4)”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley and Fang in view of Dorshimer to further incorporate the teachings of Dorshimer and have each strain sensor be located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade, for the same motivations as explained above for claim 4.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1) and further in view of Baker (US 2017/0323496 A1).
Regarding claim 8, the combination of Caesley and Fang teaches the invention of claim 1 as discussed above, however the combination of Caesley and Fang appears to not explicitly teach “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired”.
From the same field of endeavor, Baker teaches “determining if the amplitudes of the cyclic responses are equal within a defined tolerance (Paragraph [0012], Lines 8-9); wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Paragraph [0012], Lines 6-7, it is implied that by having a warning system determination of the propellers health must be possible)”.
Baker is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. registering or indicating the condition or the working of machines or other apparatuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Caesley and Fang to incorporate the teachings of Baker and have the method include the extra step of determining when a tolerance has been exceeded. Doing so would allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
Regarding claim 9, the combination of Caesley, Fang, and Baker discloses the invention of claim 8 as discussed above, and further teaches “indicating an alert for maintenance if it is established that the health of the propeller may be impaired (Baker, Paragraph [0012], Lines 6-9)”.
Regarding claim 12, the combination of Caesley and Fang teaches the invention of claim 1 as discussed above, however the combination of Caesley and Fang appears to not explicitly teach “wherein the strain sensors are full bridge strain gauges”.
wherein the strain sensors are full bridge strain gauges (Paragraph [0021], Lines 18-20)”.
Baker is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. registering or indicating the condition or the working of machines or other apparatuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Caesley and Fang to incorporate the teachings of Baker and have the method have the strain sensors be full bridge strain gauges. Doing so would allow for measuring strain in various directions across the propeller extension (Baker, Paragraph [0021], Lines 21-22).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of Baker (US 2017/0323496 A1), and further in view of Sohn et al. (US 2015/0168352 A1).
Regarding claim 10, the combination of Caesley, Fang, and Baker teaches the invention of claim 8 as discussed above, however the combination of Caesley, Fang, and Baker appears to not explicitly teach “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Sohn teaches “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Paragraph [0027], Lines 1-4)”.
Sohn is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. a structural health monitoring system of a rotating object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Caesley, Fang, and Baker to further incorporate the teachings of Sohn and have the method include the extra step of establishing the location of the damage on the propeller. Doing so would allow for an accurate response in the detection of local damages of a rotating object (Sohn, Paragraph [0012], Lines 4-5).
Regarding claim 11, the combination of Caesley, Fang, Baker, and Sohn teaches the invention of claim 10 as discussed above, and further teaches “indicating an alert for maintenance for a blade of the propeller if it is established that the health of the blade may be impaired (Baker, Paragraph [0012], Lines 6-9)”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of Dorshimer (US Patent 3,573,520), and further in view of Baker (US 2017/0323496 A1).
Regarding claim 17, the combination of Caesley, Fang, and Dorshimer teaches the invention of claim 16 as discussed above, however the combination of Caesley, Fang, and Dorshimer appears to not explicitly teach “wherein the strain sensors are full bridge strain gauges”.
From the same field of endeavor, Baker teaches “wherein the strain sensors are full bridge strain gauges (Paragraph [0021], Lines 18-20)”.
Baker is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. registering or indicating the condition or the working of machines or other apparatuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, and Dorshimer to incorporate the teachings of Baker and have the system have the strain sensors be full bridge strain gauges, for the same motivations as explained above for claim 12.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1) and further in view of Gentry (US 9944404 B1).
Regarding claim 20, the combination of Caesley and Fang teaches the invention of claim 15 as discussed above, however the combination of Caesley and Fang appears to not explicitly teach “an aircraft comprising an aircraft propeller system”.
From the same field of endeavor, Gentry teaches “an aircraft comprising an aircraft propeller system (Column 1, Lines 34-37)”.
Gentry is analogous art to the claimed invention as both are directed to the same field of endeavor (i.e. B64D 45/00 or “Aircraft indicators or protectors not otherwise provided for”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley and Fang to incorporate the teachings of Gentry and attach the aircraft propeller system to an aircraft. Doing so would allow for predicting failure conditions that may affect an UAV physical system or structure before they occur (Gentry, Abstract, Lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665